                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

BARBARA FELDMAN and
EDWARD FELDMAN, her husband,

             Plaintiffs,

vs.                                            Case No. 3:19-cv-419-MMH-PDB

TARGET CORPORATION,
a Foreign Profit Corporation,

             Defendant.
                                        /

                                      ORDER

      THIS CAUSE is before the Court on Defendant Target Corporation’s

(“Target”) Motion for Reconsideration (Doc. 82; Motion), filed on April 1, 2021.

In the Motion, Target seeks reconsideration of the Court’s March 29, 2021 Order

(Doc. 81) 1 pursuant to Rule 59(e), Federal Rules of Civil Procedure.               See




1     In the Motion, Target requests reconsideration of the Court’s “ruling pronounced
on the record on March 22, 2021 at the conclusion of the hearing on Target’s Motion
for Summary Judgment.” See Motion at 1. During the March 22, 2021 hearing before
the undersigned (Doc. 78; March 22 Hearing), the Court considered, inter alia, Target’s
Motion for Summary Judgment (Doc. 50; Motion for Summary Judgment), and heard
arguments from the parties. The Court also rejected, in part, Target’s arguments, and
determined that its Motion for Summary Judgment was due to be granted in part and
denied in part in an order to follow the hearing. See generally Excerpt of Motion
Hearing (Doc. 79); see also Clerk’s Minutes (Doc. 78). Thus, it was not until the Court’s
entry of an order on March 29, 2021 that the Court ruled on Target’s Motion for
Summary Judgment. See Order (Doc. 81). Therefore, the Court construes Target’s
Motion as seeking reconsideration of the Court’s March 29, 2021 Order, and the
reasoning underlying that Order as expressed during the March 22 Hearing.
generally Motion.      On April 14, 2021, Plaintiff Barbara Feldman 2 filed a

response to the Motion. See Plaintiff’s Response in Opposition to Defendant

Target    Corporation’s     Motion    for    Reconsideration     and    Accompanying

Memorandum of Law (Doc. 83; Response).

      As Target fails to identify newly discovered evidence, manifest errors of

law or fact, or any other grounds for relief, the Court will adhere to its March

29, 2021 Order granting in part and denying in part Target’s Motion for

Summary Judgment (Doc. 81).              See Taylor Woodrow Constr. Corp. v.

Sarasota/Manatee Airport Auth., 814 F. Supp. 1072, 1072 (M.D. Fla. 1993) (“The

Court’s reconsideration of a prior order is an extraordinary remedy. Exercise of

this power must of necessity be used sparingly.”). Accordingly, it is hereby

      ORDERED:

      Defendant Target Corporation’s Motion for Reconsideration (Doc. 82) is

DENIED.

      DONE AND ORDERED in Jacksonville, Florida on May 6, 2021.




2      On February 13, 2020, the parties filed a stipulation of dismissal of the claim of
Plaintiff Edward Feldman. See Stipulation of Dismissal with Prejudice as to Claim of
Edward Feldman Only (Doc. 46). Accordingly, the Court dismissed with prejudice the
claim raised by Edward Feldman and directed the Clerk of the Court to terminate him
from the docket. See Order (Doc. 47). Thus, Barbara Feldman is the sole remaining
plaintiff in this action.


                                            -2-
lc27
Copies to:
Counsel of Record




                    -3-
